DETAILED ACTION
Allowable Subject Matter
Claims 10-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 10-13 and 15-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 10. Claim 10 includes a device for ensuring an installation of a component at a designated installation location of the component in a system, comprising: two parts, wherein: a first part is attached to the component, a second part of the device is attached to the system, during installation of the component into the system, the first part and the second part interlock precisely, and the first part and the second part interact exclusively mechanically and exclusively enable an ensuring of the installation of the component at the designated installation location of the component in the system, wherein at least one of the first part on the component and the second part on the system is attached with the aid of a snap-in hook and two guide blades, wherein the component includes (i) an electrical connection contact on one side of the component, and (ii) multiple housing tabs on at least one other side of the component, each housing tab having at least one hole in combination with all other elements of the base claim. Claims 11-13 and 15-20 are all dependent upon claim 10 and are considered to be allowable at least for the same reasons as claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841